DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this Examiner’s amendment was given in a telephonic interview with Mehdi Zamanpour on 8//4/2021.
	Please make the following amendments to the claims:
In claim 1, line 10; please amend ‘theforward’ to read “the forward”
In claim 1, line 12; please amend ‘theforward’ to read “the forward”
In claim 1, line 16; please amend ‘theconvolutional’ to read “the convolutional”
In claim 1, line 17; please amend ‘formulaaccording to thecalculated’ to read “formula according to the calculated”
In claim 2, line 1; please amend ‘methodaccording’ to read “method according”
In claim 3, line 10; please amend ‘wherein,the’ to read “wherein, the”
In claim 5, line 1; please amend ‘thestep’ to read “the step”
In claim 5, line 5; please amend ‘F-1{.}Represents’ to read “F-1{.} represents”
In claim 7, line 1; please amend ’13,wherein, thestep’ to read “13, wherein, the step”
In claim 8, line 1; please amend ‘1,wherein,the’ to read “1, wherein, the”
In claim 8, line 2; please amend ‘formulausing’ to read “formula using”
In claim 9, line 1; please amend ‘1,wherein’ to read “1, wherein”
In claim 10, line 5; please amend ‘1,comprisingsteps’ to read “1, comprising steps”
In claim 10, line 6; please amend ‘selectingthe’ to read “selecting the”
In claim 10, line 7; please amend ‘selectingthe’ to read “selecting the”
In claim 10, line 8; please amend ‘image by’ to read “image by”
In claim 10, line 11; please amend ‘formulawith’ to read “formula with”

Allowable Subject Matter
Claims 1-3, 5, 7-10, 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious the limitations of the above cited claims.  Re claims 1 and 13 the prior art fails to disclose the specific loss calculation for the visual tracking processing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848.  The examiner can normally be reached on Monday-Thursday; 6:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631